DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s amendments to the claims have obviated the 35 U.S.C. 112(b) rejection in the Office Action dated 12 November 2020.
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.
Applicant argues that while it is true that the moisture absorption layer is communicating with the edges, the relevant distinction in claim over the teachings of Kao is that the moisture absorption layer exposure region communicates with the edge of the moisture absorption layer.  However, it is really unclear how this distinguishes the instant claims over the Kao reference.  As the exposure regions of Kao exposes the absorption layer and Kao teaches a nonwoven fabric for the moisture absorption layer which is disclosed by Applicant as a suitable fibrous sheet (the instant specification states “The fibrous sheet is preferably a nonwoven fabric…”), Kao reads on this limitation.
Applicant argues that as is clear from paragraphs [0005] and [0019] of Kao the void portion is provided as a means for causing variations in heating temperature of the .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of JP 2002-177313 A to Kao Corp (Kao).
Regarding claims 1 and 8, Kao teaches a heat-generating device (Figs. 1-4) that is used by being attached to skin (see entire document), comprising a heat generating portion (1) that generates heat delivered to skin, a housing (2, 3, 6) that contains the heat-generating portion, and has a skin attachment surface (3, 6) that is to be attached to the skin, and an adhesive layer (7) provided on the skin attachment surface of the 
Regarding claim 2, Kao teaches the device of claim 1 as well as wherein, on the surface of the moisture absorption layer, and area of an adhesive layer formation region where the adhesive layer is formed relative to a moisture absorption exposure region wherein the moisture absorption layer is exposed is 100:5-2000 (Fig. 1a as the ration of adhesive layer 7 to moisture absorption layer 3 exposure is 2.0, which falls within the claimed range).

Regarding claim 7, Kao teaches the device of claim 1 as well as wherein the warming agent is contained in the adhesive layer ([0023]).
Regarding claim 9, Kao teaches the device of claim 1 as well as wherein the heat-generating portion is an exothermic composition that generates heat upon contact with oxygen, and the housing is at least partially air-permeable ([0009, 0014]).
Regarding claim 10, Kao teaches the device of claim 1 as well as wherein the region where the moisture absorption layer is exposed and visible, as seen from the skin attachment surface, is positioned just under the heat generating portion (Figs. 1-3).
Regarding claim 11, Kao teaches the device of claim 1 as well as wherein in the housing, the number of housing portion that contain the heat-generating portion is one (Figs. 1-2).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of US 2008/0257333 A1 to Dodo (Dodo).
Regarding claim 4 and 5, Kao teaches the device of claim 1, but not wherein the packaging material constituting the skin attachment surface of the housing has a barrier function to block penetration of the warming agent or wherein the moisture barrier layer contains a resin layer formed of polyethylene terephthalate, polyacrylonitrile, or an ethylene-vinyl alcohol copolymer, a vapor-deposited film, and/or a metal foil film. Dodo teaches an analogous device which teaches the use of vapor deposited films, metal foils, or ethylene/vinyl alcohol copolymer to provide a moisture barrier between a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794